Name: Council Regulation (EEC) No 38/81 of 1 January 1981 amending Regulation (EEC) No 591/79 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  foodstuff;  Europe
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3/7 COUNCIL REGULATION (EEC) No 38/81 1 January 1981 amending Regulation (EEC) No 591/79 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Communitv , Article I Regulation ( EEC) No 591 /79 shall be amended as follows : 1 . Article 4 ( 1 ) shall be replaced by the following : Having regard to the 1979 Act of Accession, and in particular Article 72 ( 1 ) thereof, 'Article 4Having regard to Council Regulation No 136/66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation ( EEC) No 1917/80 ( 2 ), and in particular Article 20a thereof, Having regard to the proposal from the Commission , 1 . Subject to Article 6 , the amount of the refund shall be the arithmetic mean of the variable compo ­ nent of the levies applied on import of olive oils falling within subheading 15.07 A II a ) of the Common Customs Tariff during the two months preceding the month in which the refund is implemented , corrected , in Greece by the accession compensatory amount referred to in Article 2 (3 ) of Regulation (EEC) No 5 /81 . However, where the olive oil used in the manufacture of preserved products has been produced in the Community, the refund shall be the mean referred to above plus the amount of the consumption aid applicable, as the case may be, in the Community of Nine or in Greece and valid on the day of implementation of the refund.' Whereas, pursuant to Article 67 of the said Act, in fixing the level of the various amounts laid down within the common agricultural policy, except for the prices referred to in Article 58 , account is to be taken for Greece, to the extent necessary for the proper functioning of the common agricultural policy , of the accession compensatory amount ; whereas this provision applies to the production refund referred to in Article 20a of Regulation No 136/66 /EEC ; whereas it should be made clear that accession compensatory amount to be taken into account is that applicable in trade betw een Greece and third countries ; 2 . Article 5 shall be replaced by the following : 'Article 5 Whereas, by virtue of Articles 4 and 5 of Regulation ( EEC ) No 591 /79 ( 3 ), the production refund applicable to olive oil of Community origin used in the manufacture of preserved products is to be increased by the amount of the consumption aid ; whereas , in fixing the production refund, account should be taken of the consumption aid level applicable in the Community of Nine and in Greece , 1 . In the event of use being made of the tendering procedure referred to in Article 16 of Regulation No 136/66/EEC and in Article 5 of Regulation (EEC) No 2749/78 , the production refund shall be fixed, subject to Article 6 of this Regulation , on the basis of the minimum levies determined under that procedure in respect of oils falling within subheading 15.07 A II a) of the Common Customs Tariff. H OJ No L. 172 , 30 . 9 . 1966 , p . 3025 /66 . C-) OJ No L 186 , 19 . 7 . 1980 , p . 1 . ( 3 ) OJ No L 78 , 30 . 3 . 1979 , p . 2 . Production refunds fixed in accordance with the first subparagraph shall be corrected in Greece by No L 3 /8 Official Journal of the European Communities 1 . 1 . 81 Nine or in Greece, valid on the day of implementation of the refund.' the accession compensatory amount referred to in Article 2 (3 ) of Regulation (EEC) No 5/81 . 2 . However, where the olive oil used in the manufacture of preserved products has been produced in the Community , the amount determined pursuant to paragraph 1 shall be increased by the amount of the consumption aid applicable, as the case may be, in the Community of Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI